                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:18-cr-695
                                           )
                       PLAINTIFF,          )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
JARON T. JACKSON,                          )
                                           )
                                           )
                      DEFENDANT.           )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Jaron T.

Jackson and enter a finding of guilty against defendant. (Doc. No. 53.)

       On November 27, 2019, the government filed a Superseding Information against

defendant. (Doc. No. 50.) This Court had issued an order on November 15, 2019

assigning this case to Magistrate Judge Burke for the purpose of receiving defendant's

guilty plea. (Doc. No. 47.)

       On November 27, 2019, a hearing was held in which defendant entered a plea of

guilty to Counts 2, 3, 5, 6, and 10 of the Superseding Information, charging him with

Posession with Intent to Distribute and Distribution of a Controlled Substance, in

violation of 21 U.S.C. Section 841 (a)(1) and (b)(1)(C) and to Count 7 of the Superseding

Information, charging him with Posession of a Firearm and/or Ammunition by Convicted

Felon, in violation of 18 U.S.C. Section 922 (g)(1). Magistrate Judge Burke received

defendant's guilty plea and issued a Report and Recommendation ("R&R")
recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 53.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 2, 3, 5, 6, 7, and 10 in

violation of 21 U.S.C. Section 841 (a)(1) and (b)(1)(C) and 18 U.S.C. Section 922 (g)(1)

The sentencing will be held on March 25, 2020 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: December 20, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
